United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2946
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                            Davonte Tamos Wiggins

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                 ____________

                            Submitted: April 11, 2022
                              Filed: June 14, 2022
                                 [Unpublished]
                                 ____________

Before SHEPHERD, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       Davonte Wiggins pled guilty to drug trafficking and firearms offenses. The
district court 1 imposed a below-guidelines sentence of 240 months’ imprisonment.
Wiggins appeals, claiming his sentence is substantively unreasonable.

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
      At the sentencing hearing, Wiggins’ counsel advocated for a 240-month
sentence. The district court subsequently “varied downward and accepted the
recommendation of the defense.” A defendant who contests the reasonableness of
his sentence “cannot complain that the district court gave him exactly what his
lawyer asked.” United States v. Thompson, 289 F.3d 524, 526 (8th Cir. 2002); see
also United States v. Garcia, 848 F. App’x 680, 681 (8th Cir. 2021) (unpublished
per curiam) (“Because the court imposed the [defendant’s] recommended sentence,
we conclude [his] reasonableness challenge is foreclosed.”). The substantive
reasonableness claim is waived.

       Even without that barrier, Wiggins’ arguments are unpersuasive. We review
the substantive reasonableness of a sentence under a deferential abuse of discretion
standard. United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc).
The district court disclaimed reliance on the career offender guideline because the
otherwise applicable offense level was already higher, see U.S.S.G. § 4B1.1(b), and
it had no obligation to impose a lower sentence based on a policy disagreement with
the guidelines, United States v. Heim, 941 F.3d 338, 340 (8th Cir. 2019). As for
Wiggins’ challenge to the weight assigned to the 18 U.S.C. § 3553(a) factors, this is
far removed from the “nearly inconceivable” case where a district court would abuse
its discretion by “not varying downward still further.” United States v. Canamore,
916 F.3d 718, 721 (8th Cir. 2019) (per curiam) (quoting United States v. Carr, 895
F.3d 1083, 1091 (8th Cir. 2018)).

      We affirm the judgment of the district court.
                      ______________________________




                                         -2-